Per Curiam.
Defendant was convicted by a jury of loitering in the City of Detroit in violation of a Detroit city ordinance.* Upon appeal, she questions the constitutionality of the ordinance and whether there was sufficient evidence to support the verdict of the jury.
The first challenge has already been answered by this Court. We have determined that:
“The ordinance does not prohibit standing on a sidewalk, but only standing on a sidewalk so as to hinder or impede pedestrian traffic. Thus the Detroit loitering ordinance achieves its obvious regulatory purpose of keeping sidewalks clear and is not unconstitutionally broad or vague.” City of Detroit v. Wedlow (1969), 17 Mich App 134, 139.
A review of the transcript establishes that there was testimony before the jury which supported the jury’s verdict. A reviewing court will not weigh evidence anew. People v. Eagger (1966), 4 Mich App 449. Because there is evidence upon the record which supports the jury verdict, and the record is free of constitutional error, this case must be affirmed. People v. Danles (1969), 15 Mich App 510.
We are satisfied that defendant was fairly tried. Other issues raised are without merit.
Affirmed.

 Detroit City Ordinance 780 (§58-1-10 of tlie Detroit City Code).